Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Office notes that Applicant has positively claimed the products in claim 1, line 5.The application has been amended as follows in order to overcome the resulting 112 2nd issues related to the above: 

In claim 1, line 11-12, “area for supporting at least one dough product” is replaced by - - area supporting at least one dough product of the plurality of dough products - -.


In claim 1, line 19, “each for supporting a dough product” is replaced by - - each supporting a dough product of the plurality of dough products - -


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Office again notes that Applicant has positively claimed the dough products and therefore requires such in the claims.  In combination with the dough, Applicant has provided an exterior tray with an internal pad that holds the positively claimed dough and the pad includes all of the folds shown in figure 15 within claim 1 of which Applicant states at least provides the following: “It would be beneficial therefore to provide a package for shipping raw dough products in a way that protects them from deformation during shipping and which alleviates the time consuming task of separating and orienting the raw dough products on a sheet for baking. The subject invention provides a novel solution by providing a package containing a collapsible baking pad supporting raw dough products that are already oriented thereon, and which can be easily removed from the package and expanded into a flattened condition for placement directly into an oven for baking.” (Paragraphs 3, 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735